 

\o'oo-.ac\ui-i>

11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

 

 

Case 2:19~oV-00175-.JLR Document 13-1 Filed 02120/19 Page 1 of 2

Honorable James L. Robart

0

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRI'CT OF WASI-HNGTON

AT SEATTLE
FRANTZ SAMSON, a Washington resident, Case No. 2:19-oV-00175-JLR
individually and on behalf of all others similarly
situated, ORDER ON DEFENDANT’S
UNOPPOSEI) MOTION TO WA.IVE
Plaintiff, GEOGRAPI-IIC REQUIREMENT IN
1 LCR 83.1

V.
UNITEDHEALTHCARE SERVICES, INC.,

Defendant.

 

THIS MATTER has come before the Court on Defendant’s Unopposed Motion to Waive-
Geographic Requirement in LCR 83.1. The Court has reviewed the motion and, deeming that good
cause exists, GRANTS the motion. T.he Court hereby Waives the geographic requirement for local
counsel in LCR 83.l(d)(2), and orders that Shannon Armstrong and Kristin Asai may serve as local
counsel in this matter and tile pro hac vice applications under LCR 83.1(d). l

IT IS SO ORDERED.
5a - far ””””””” ""
Dated this 'E day of February, 2019. "

232 11

HoNo_RAieLE JAMES L. RoBART
UNITED simms DISTRICT JUDGE

l

oRDER oN PLAINTLFF’S UNOPPOSED Mo'rloN To HOLZ§$J§}§ §KN‘GH"`_LLP
nucorp Towei

WAIVE GEOGRAPHIC REQUIREMENT IN LCR 33.1 111 sw FiahAvemw
(2:19-'€\/-00175 -JLR) - PAGE l P<>Hland.OR 97204

Tclephone: 503-243-2300

 

 

 

[\)

*'-~]O\U`l-l>-b->

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00175-JLR Document 13~1

Presented by:

s/ Shannon Ar'mstrong

Shannon Armstrong, WSBA #45947
Shannon.Armstrong@hklaW.com
HOLLAND & KNIGHT LLP

2300 US Bancorp Tower

l l l SW Fifth Avenue

Portlancl, OR `97204

Telephone: 503.243.23()(}

ORDER ON _PLAlNTlFF"S UNOPPOSED MOTION TO
WAlVE GEOGRAPHIC REQU]REMENT IN LCR 83.1
(2:19-CV~00175~JLR) ~ PAGE 2

Filed 02/20}19 Page 2 of 2

HOLLAND & KNIGHT LLP
2300 US Bancorp '.I`owcr
l l l SW Fifl.h Avenue
Poitlnhd, OR 97204
Telephone: 503-243-2300

 

 

